Citation Nr: 0614865	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-19 128	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for prostatitis, to 
include postoperative residuals of a transurethral resection 
of the prostate (TURP).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1945 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board advanced this case on the docket due to the 
veteran's advanced age.  See 38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The diagnoses on VA examination in November 2000 included 
arteriosclerotic cardiovascular disease with a history of an 
acute myocardial infarction in June 1999 and triple coronary 
artery bypass graft (CABG) in June 1999.  It was opined that 
the heart disease was probably secondary to elevated blood 
lipids and other unknown facts and that no relationship was 
seen between the heart disease and the veteran's diabetes 
mellitus because he had never been treated for diabetes, 
other than watching his diet.  

On VA genitourinary examination in July 2003 the diagnoses 
included a history of urethritis in 1995, treated and 
resolved; chronic prostatitis dating to 1978, status post 
TURP in 1988 with continued cystitis and/or urethritis 
symptoms, contained with medication; hypertensive 
cardiovascular disease, compensated, Class III; and 
hypercholesterolemia, secondary to diabetes.  It was opined 
that the service records did not reflect that a diagnosis of 
prostatitis was made or that it was incurred during service.  

The veteran has stated that VA outpatient treatment (VAOPT) 
records from July 1975 to January 1983 from a Dallas, VA 
clinic are essential in proving his claims for service 
connection and he has requested that he be provided a copy of 
those records.  

A November 2003 document reflects that the RO attempted to 
obtain the Dallas VAOPT records from July 1975 to January 
1983 but the response was that they could not now be 
located.  Some records of that facility were being 
transferred from one archive to another and this could 
possibly take one (1) to two (2) years.  The veteran was 
informed of this in a February 2004 Supplemental Statement 
of the Case (SSOC).  

However, more than two years have now elapsed.  So, 
additional steps must be undertaken to locate those records.  

Under 38 C.F.R. § 3.159(c)(2) VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records 
do not exist or the custodian does not have them.   

If obtained, copies of those records should be sent to the 
veteran to allow him to present further argument in his 
behalf.  

Also, since such records cover the immediate postservice 
years, the veteran should be given additional VA 
examinations for the purpose of determining whether there is 
a nexus between his current heart disease or prostate 
disability, or both, and his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake the necessary 
steps to locate and obtain the veteran's 
Dallas VAOPT records from July 1975 thru 
January 1983.  

If obtained, they must be associated with 
the claim files.  

Also, copies of those records must be 
forwarded to the veteran to allow him to 
present further argument in his behalf.  

If the RO learns that the records sought do 
not exist or that further efforts to obtain 
them would be futile, this must be 
specifically indicated in the record.  

2.  Schedule the veteran for an appropriate 
VA medical examination to assess the nature, 
time of onset, and etiology of any current 
heart disease that he now has.  

Specific attention of the examiner is drawn 
to the fact that the veteran is service-
connected for diabetes mellitus and the 
diagnosis of hypercholesterolemia, secondary 
to diabetes has been made.  Therefore, an 
opinion should be rendered as to whether 
such hypercholesterolemia constitutes a risk 
factor for his development of heart disease.  
 
The examiner should express an opinion as to 
the nature, time of onset, and etiology of 
the veteran's heart disease.  Specifically, 
the examiner should render an opinion as to 
whether it is at least as likely as not that 
any heart disease that the veteran now has 
is of service origin or whether it is at 
least as likely as not that any current 
heart disease manifested within one year of 
service discharge in July 1975.   

Also, the examiner should render an opinion 
as to whether it is at least as likely as 
not that his heart disease is otherwise 
proximately due to or the result of his 
already service-connected diabetes mellitus.  
(Note:  this latter question includes 
indicating whether it is at least as likely 
as not that the service-connected diabetes, 
including any hypercholesterolemia, 
secondary to diabetes, has caused or 
aggravated the heart disease and, if so, 
to what extent above and beyond the level of 
impairment existing prior to any 
aggravation).    

Discuss the rationale for the opinion, 
whether favorable or unfavorable.  A 
complete rationale for all opinions should 
be provided.  If however, no opinion can be 
rendered, please explain why this is not 
possible.  

It is absolutely imperative that the 
examiner has access to and reviews the 
claims folder for the veteran's pertinent 
medical history. 

All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  If an examination form 
is used to guide the examination, 
the submitted examination report should 
include the questions to which answers are 
provided. 

3.  Schedule the veteran for an appropriate 
VA medical examination to assess the nature, 
time of onset, and etiology of his 
disability of the prostate.  

The examiner should express an opinion as to 
the nature, time of onset, and etiology of 
the veteran's prostate disability.  
Specifically, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any prostate disability 
is of service origin.  

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  A 
complete rationale for all opinions should 
be provided.  If however, no opinion can be 
rendered, please explain why this is not 
possible.  

It is absolutely imperative that the 
examiner has access to and reviews the 
claims folder for the veteran's pertinent 
medical history. 

All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  If an examination form 
is used to guide the examination, 
the submitted examination report should 
include the questions to which answers are 
provided. 

4.  Thereafter, review the claim files.  If 
any development is incomplete, or if any 
examination report does not contain 
sufficient information, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, readjudicate the claims.  If 
the benefits sought remain denied, prepare 
an SSOC and send it to the appellant and 
representative.  Also, provide an 
appropriate period of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

